Worrill, J.
Where from the pleadings and the evidence it appears that the plaintiff was employed as a store manager by the defendant under an agreement whereby he was to receive as compensation a stated salary and 15 percent of the net profits of the store, and where subsequently thereto the plaintiff was discharged by the defendant without cause, and where, upon the trial of this action to recover the 15 percent of the net, profits of the store during the year that the plaintiff was discharged, the plaintiff testified that at the time he was discharged he had between $600 and $700 coming to him as his share of the profits for that part of the defendant’s fiscal year that he had worked, and he further testified, as the jury was authorized to find, that at the time he was discharged the defendant admitted, that he owed approximately this amount, but testified also that he did not know what the profits were up to the time he was discharged or what they were for the entire fiscal year, and where the defendant’s evidence tended to show that the store where the plaintiff had worked as manager had showed a net operating loss for the fiscal year in which the plaintiff was discharged, and introduced in evidence a purported auditor’s statement showing such loss, the jury were authorized to'infer, assuming that defendant’s evidence as to the loss was of some probative value, that despite an over-all loss for the entire fiscal year, that the store, during the period of plaintiff’s management of it, had shown a profit such as to entitle the plaintiff to between $600 and $700 as his share in the net profits for such period, and consequently a verdict for the plaintiff in the sum of $650 was within the range of the evidence and the trial court did not err in overruling the motion for a new trial complaining merely that the verdict was not authorized by the evidence.
This case was considered by the whole court as provided by the act approved March 8, 1945 (Ga. L. 1945, p. 232.)
*29Decided May 25, 1951.
W. A. Slaton, for plaintiff in error.
Earle Norman, contra.

Judgment affirmed.


Sutton, C.J., MacIntyre, P.J., Gardner and Townsend, JJ., concur. Felton, J., dissents.